Case 3:19-cv-00661-RGJ-LLK Document 1 Filed 09/18/19 Page 1 of 5 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION
                              CASE NO. __________________
                                         3:19-cv-661-GNS
                                  [Electronically Filed]

SANDRA BOBALIK and
JOSEPH BOBALIK,                                                                      PLAINTIFFS,

v.

BJ’S RESTAURANTS, INC.,
BJ’S RESTAURANT OPERATIONS COMPANY, and
CENTRAL CLEANING, LLC,                                                            DEFENDANTS.

                                   NOTICE OF REMOVAL

        Defendant, Central Cleaning, LLC (hereinafter “Central Cleaning”), pursuant to 28 U.S.C.

1332(a)(1) and 28 U.S.C. 1441(a), hereby removes to the United States District Court for the

Western District of Kentucky, at Louisville, the action captioned Sandra Bobalik and Joseph

Bobalik v. BJ’s Restaurants, Inc., BJ’s Restaurant Operations Company, and Central Cleaning,

LLC, Civil Action No. 19-CI-003847, which is currently pending in Jefferson Circuit Court in the

Commonwealth of Kentucky. As grounds for its removal of this action, Central Cleaning states:

        1.     On June 24, 2019, Plaintiffs Sandra and Joseph Bobalik filed a Complaint in

Jefferson Circuit Court, Civil Action No. 19-CI-003847, seeking damages from Defendants BJ’s

Restaurants, Inc., and BJ’s Restaurant Operations Company (collectively hereinafter “BJ’s”), as

well as Central Cleaning, LLC, for alleged injuries arising from a slip-and-fall incident which they

claim occurred at a BJ’s restaurant located at 7900 Shelbyville Road, Louisville, Kentucky, 40222.

        2.     Plaintiffs are and were at all times relevant hereto, including at the time of filing

this Notice of Removal and at the commencement of Jefferson Circuit Court Civil Action No. 19-

CI-003847, residents and citizens of the State of Florida.




10126679v.1
Case 3:19-cv-00661-RGJ-LLK Document 1 Filed 09/18/19 Page 2 of 5 PageID #: 2




        3.      Defendant BJ’s Restaurants, Inc., is and was at all times relevant hereto, including

at the time of filing this Notice of Removal and at the commencement of Jefferson Circuit Court

Civil Action No. 19-CI-003847, a California corporation with its principal place of business

located at 7755 Center Avenue, Suite 300, Huntington Beach, California, 92647. Defendant BJ’s

Restaurants, Inc., is, therefore, a citizen of California.

        4.      Defendant BJ’s Restaurant Operations Company is and was at all times relevant

hereto, including at the time of filing this Notice of Removal and at the commencement of

Jefferson Circuit Court Civil Action No. 19-CI-003847, a California corporation with its principal

place of business located at 7755 Center Avenue, Suite 300, Huntington Beach, California, 92647.

Defendant BJ’s Restaurant Operations Company is, therefore, a citizen of California.

        5.      Defendant Central Cleaning, LLC, is and was at all times relevant hereto, including

at the time of filing this Notice of Removal and at the commencement of Jefferson Circuit Court

Civil Action No. 19-CI-003847, a sole-member Indiana limited liability company with its principal

place of business located at 7806 Rain Creek Drive, Henryville, Indiana, 47126. The sole member

of Central Cleaning, LLC, is Randall Jason Roberts, who resides at 7806 Rain Creek Drive,

Henryville, Indiana, 47126. Defendant Central Cleaning, LLC, is, therefore, a citizen of Indiana.

        6.      This action is one over which this Court has original jurisdiction pursuant to 28

U.S.C. 1332(a)(1), and is one that may be removed to this Court pursuant to 28 U.S.C. 1441(a).

This is an action between citizens of different states.

        7.      Based upon their sworn Answers to Interrogatories propounded by Central

Cleaning, Plaintiffs seek in excess of $75,000.00 in damages. Specifically, in her Answer to

Interrogatory No. 20, Plaintiff Sandra Bobalik states that she is seeking $67,031.46 in past medical

expenses, $200,000.00 in future medical expenses, $750,000.00 in pain and suffering, and an


                                                    2

10126679v.1
    Case 3:19-cv-00661-RGJ-LLK Document 1 Filed 09/18/19 Page 3 of 5 PageID #: 3




unspecified amount in punitive damages. In his Answer to Interrogatory No. 10, Plaintiff Joseph

Bobalik seeks $250,000.00 in damages on his loss of consortium claim.1 Accordingly, Plaintiffs

are seeking damages well in excess of the minimum amount required for this Court to exercise

original jurisdiction under 28 U.S.C. 1332(a)(1).

         8.       The removability of this action was not ascertainable to Central Cleaning until the

undersigned’s receipt of copies of discovery and other pleadings on September 3, 2019. See 28

U.S.C. 1446(b)(3) (“[I]f the case stated by the initial pleading is not removable, a notice of removal

may be filed within thirty days after receipt by the defendant, through service or otherwise, of a

copy of an amended pleading, motion, order or other paper from which it may first be ascertained

that the case is one which is or has become removable.”). This Notice of Removal is, therefore,

filed within thirty (30) days of the date upon which Central Cleaning could first ascertain that this

case is one that could be removed to this Court.

         9.        Central Cleaning has obtained consent to remove this action from all other named

Defendants, as required by 28 U.S.C. 1446(b)(2)(C).

         10.      All pleadings filed in the state court proceedings are attached hereto as Collective

Exhibit 1.

         11.      A copy of this Notice of Removal will be filed with the Clerk of the Jefferson

Circuit Court and served, via certified mail, upon all counsel of record.




1
         These Answers are not attached as an exhibit, but Central Cleaning will enter them into the record if Plaintiffs
contest the amount in controversy.
                                                           3

10126679v.1
Case 3:19-cv-00661-RGJ-LLK Document 1 Filed 09/18/19 Page 4 of 5 PageID #: 4




                                   Respectfully submitted,

                                   WILSON, ELSER, MOSKOWITZ, EDELMAN
                                   & DICKER, LLP

                                   /s/ Edward M. O’Brien
                                   Edward M. O’Brien
                                   100 Mallard Creek Road, Suite 250
                                   Louisville, KY 40207
                                   502.238.8500
                                   502.238.7995 – fax
                                   edward.obrien@wilsonelser.com
                                   Counsel for Defendant Central Cleaning, LLC




                                      4

10126679v.1
Case 3:19-cv-00661-RGJ-LLK Document 1 Filed 09/18/19 Page 5 of 5 PageID #: 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 18, 2019, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system. I also certify that a true and accurate copy of the
foregoing was served via certified U.S. Mail upon the following:

        Michael R. Hance
        Chandrika Srinivasan
        Patrick J. Smith
        Nicholas Craddock
        Hance & Srinivasan, PLLC
        8700 Westport Road, Suite 101
        Louisville, KY 40242
        mikehance@hslawky.com
        psmith@hslawky.com
        Counsel for Plaintiffs

        Danielle J. Lewis
        Reminger Co., L.P.A.
        730 West Main Street, Suite 300
        Louisville KY 40202
        dlewis@reminger.com
        Counsel for Defendants BJ’s Restaurants, Inc., and
        BJ’s Restaurant Operations Company



                                             /s/ Edward M. O’Brien
                                             Counsel for Defendant Central Cleaning, LLC




                                                5

10126679v.1
